Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claims 1 and 20.  The 102 rejections are withdrawn.  New rejections are set forth herein and are made final.  All arguments are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 465,188) in view of Barela (US 5,924,157).
Regarding claim 1, Moore discloses a mop assembly, comprising: a collection bucket (Item G) having one or more sides and a base (where connected to Item F), the one or more sides and the base forming a cavity with an opening (top of page is open), the base having an aperture (for Item F); 
a mop handle (Item F) having a first end and a second end, the mop handle passing through the aperture, the opening of the collection bucket oriented towards the first end; and 
a mop head (Item A) in communication with the first end, the mop head extending beyond the cavity (Figures 1 and 2).

Moore fails to explicitly disclose a hinge in communication with the proximate handle and the distal handle, the hinge permitting selective angle configurations between the proximate handle and the distal handle about a hinge axis.
Barela teaches a cleaning member with a hinge in communication with the proximate handle and the distal handle, the hinge permitting selective angle configurations between the proximate handle and the distal handle about a hinge axis (Figures 9 and 12 shows hinge Items 94, 96 and 104 between two straight sections of the handle).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the handle of Moore with the handle and hinge as taught by Barela.  Doing so would allow a user to easily clean the ceiling when the ceiling isn’t parallel to the floor surface (Barela Column 5 Lines 17-43).  

Regarding claim 2, (Original) Moore in view of Barela discloses the assembly of claim 1, further comprising a drainage port located on the collection bucket (Moore Item g).
Regarding claim 5, (Original) Moore in view of Barela discloses the assembly of claim 2, wherein the drainage port is located on the base of the collection bucket (Moore Figure 2).
Regarding claim 6, (Original) Moore in view of Barela discloses the assembly of claim 1, wherein the opening of the collection bucket is larger than a width and a length of the mop head (Moore Figure 1).
Regarding claim 7, (Original) Moore in view of Barela discloses the assembly of claim 1.  As currently modified, Moore does not explicitly disclose wherein the mop handle is a telescoping handle. (Moore in Lines 40-44 describes the pole has a varying length by multiple sections).

Regarding claim 9, (Currently Amended) Moore in view of Barela discloses the assembly of claim 1, wherein the hinge permits an angular range of 90 degrees (Barela Figure 12 shows that Item 35 can be moved at least 90 degrees to the left and at least 90 degrees to the right).
Regarding claim 10, (Original) Moore in view of Barela discloses the assembly of claim 8.  The combination Moore in view of Barela as discussed in claim 8 fails to explicitly disclose wherein the proximate handle is a telescoping handle.  
Barela further teaches a cleaning member with a telescoping handle (Item 42).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to do a simple substation of the multiple piece handle of as disclosed by Moore for the telescoping handle as taught by Barela.  The telescoping handle would allow the tool to easily be extended without the use of tools or finding other handle pieces.
Regarding claim 11, (Original) Moore in view of Barela discloses a method of using a mop assembly, comprising: obtaining a mop assembly of claim 1; holding the assembly by the mop handle, the mop head oriented towards a ceiling; wiping the ceiling with the mop head, thereby collecting condensation that accumulated on the ceiling; collecting excess condensation in the cavity of the collection bucket, wherein the excess condensation falls from the mop head that collected the condensation; and draining the excess condensation from the collection bucket (Moore Lines 56-74).
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0
Regarding claim 12, (Original) Moore in view of Barela discloses the method of claim 11, wherein draining the excess condensation further comprises: inverting the mop assembly such that the mop head is oriented towards the ground, thereby permitting the excess condensation to drain from the opening of the collection bucket by virtue of gravity (Moore; the top of Item G is open and capable of being inverted to be emptied).
Regarding claims 16 and 17, (Original) Moore in view of Barela discloses the method of claim 11 .  Moore in view of Barela as currently combined fails to explicitly disclose wherein the mop handle is a telescoping handle and telescoping the handle  (Moore in Lines 40-44 describes the pole has a varying length by multiple sections).
Barela further  teaches a cleaning member with a telescoping handle (Item 42).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to do a simple substation of the multiple piece handle of as disclosed by Moore for the telescoping handle as taught by Barela.  The telescoping handle would allow the tool to easily be extended without the use of tools or finding other handle pieces.
Regarding claim 19, (Currently Amended) Moore in view of Barela discloses the method of claim 11 further comprising selectively rotating the distal handle relative to the proximate handle about the hinge axis such that the distal handle is non concentric to the proximate handle (Moore Figure 1 shows a handle from the proximal end to the distal end is aligned.  The hinge of Barela placed at any point along the handle would move the handle to not be concentric or aligned).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 465,188) in view of Barela (US 5,924,157) in view of Bassette (US 939,202).
Regarding claim 3, (Original) Moore in view of Barela disclose the assembly of claim 2.  Moore does not explicitly disclose wherein the drainage port is selectively closeable with a plug (Moore does disclose “an aperture g in its bottom to provide for the escape of the water therefrom when necessary”).
Bessette teaches a collection bucket with a drainage port that is selectively closeable with a plug (Item H).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add the plug/valve means as taught by Bessette to the mop assembly of Moore.  Without a drain plug or valve, the water collected in the bucket would either fall onto the ground or the user.  Having a plug over the drainage port would allow the user to selectively empty the bucket when the time is appropriate.
Regarding claim 4, (Original) Moore in view of Barela disclose the assembly of claim 2.  Moore does not explicitly disclose wherein the drainage port is located on a side of the one or more sides.
Bessette teaches a collection bucket with a drainage port located on a side of the one or more sides (Item H is located on the side of Item D).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the location of the drainage port to be on a side as taught by Bessette, instead of the base as taught by Moore.  Since a mere rearrangement of essential working part of a device involves only 
Regarding claim 13, (Original) Moore in view of Barela disclose the method of claim 11.  Moore fails to explicitly disclose wherein draining the excess condensation further comprises: removing a plug from a drainage port located on the collection bucket, thereby permitting the excess condensation to drain from the drainage port by virtue of gravity (Moore does disclose “an aperture g in its bottom to provide for the escape of the water therefrom when necessary”).
Bessette teaches emptying a collection bucket by removing a plug from a drainage port located on the collection bucket, thereby permitting the excess condensation to drain from the drainage port by virtue of gravity (Item H).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add the plug/valve means as taught by Bessette to the mop assembly of Moore.  Without a drain plug or valve, the water collected in the bucket would either fall onto the ground or the user.  Having a plug over the drainage port would allow the user to selectively empty the bucket when the time is appropriate.
Regarding claim 14, (Original) Moore in view of Barela in view of Bassette disclose the method of claim 13.  As combined in claim 13, Moore in view of Bassette fails to explicitly disclose wherein the drainage port is located on a side of the one or more sides of the collection bucket.
Bessette further teaches a collection bucket with a drainage port located on a side of the one or more sides (Item H is located on the side of Item D).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the location of the drainage port to be on a side as taught by Bessette, instead of the base as taught by Moore.  Since a mere rearrangement of essential working part of a device involves only 
Regarding claim 15, (Original) Moore in view of Barela in view of Bassette disclose the method of claim 13, wherein the drainage port is located on the base of the collection bucket (Moore Figure 2).
Regarding claim 20, (Currently Amended) Moore discloses a mop assembly, comprising: 
a collection bucket (Item G) having one or more sides and a base, the one or more sides and the base forming a cavity with an opening (the top of Item G is open), the base having an aperture (for item F); 
a mop handle (item F) having a first end and a second end, the mop handle passing through the aperture, the opening of the collection bucket oriented towards the first end; 
a mop head (Item A) in communication with the first end, the mop head extending beyond the cavity, wherein the opening of the collection bucket is larger than a width and length of the mop head (Figures 1 and 2); 
a drainage port (Item g) located on the base of the collection bucket
the distal handle being concentric with the proximate handle in a first orientation (Figure 1). 
Moore fails to explicitly disclose the drainage port selectively closeable with a plug.  wherein the mop handle comprises a proximate handle corresponding with the second end, a distal handle corresponding with the first end, and a hinge in communication with the proximate handle and the distal handle, the hinge permitting selective angle configurations between the proximate handle and the distal handle about a hinge axis, and the proximate handle is a telescoping handle.

Bessette teaches a collection bucket with a drainage port that is selectively closeable with a plug (Item H).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add the plug/valve means as taught by Bessette to the mop assembly of Moore.  Without a drain plug or valve, the water collected in the bucket would either fall onto the ground or the user.  Having a plug over the drainage port would allow the user to selectively empty the bucket when the time is appropriate.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Barela shows a pivoting handle, where the handle is pre-bent as such could not have the distal and proximal ends axially align.  The Examiner respectfully disagrees.  The handle as shown in Figure 1 of Moore is a straight handle with the proximal and distal ends axially aligning.  In at least this position the limitations of the claim would be met.  The hinge as taught by Barela is between two straight sections, see Figure 12.  As such there would not be any modification to the aligned handle of Moore.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723